—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), dated May 7, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
A defendant may be held liable for a hazardous condition created on its premises as a result of an accumulation of snow and ice during a storm only upon a showing that it had actual or constructive notice of the dangerous condition and that a sufficient period of time elapsed since the cessation of the storm to take protective measures (see, Drevis v City of New York, *359257 AD2d 595; Urena v New York City Tr. Auth., 248 AD2d 377). In the instant case, the plaintiff failed to rebut the prima facie showing made by the defendant that it had not received actual or constructive notice of the snow and ice condition which allegedly caused his fall, or that a sufficient period of time elapsed to allow the defendant to remedy any alleged dangerous conditions following the cessation of a major snow storm. Therefore, the defendant was entitled to summary judgment (see, Drevis v City of New York, supra). O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.